COURT OF APPEALS
                         SECOND DISTRICT OF TEXAS
                              FORT WORTH

                             NO. 02-15-00127-CV


IMANI MITCHELL                                                     APPELLANT

                                       V.

MP CLOVER HILL, LLC                                                 APPELLEE


                                    ----------

          FROM COUNTY COURT AT LAW NO. 1 OF TARRANT COUNTY
                    TRIAL COURT NO. 2015-001347-1

                                    ----------

              MEMORANDUM OPINION AND JUDGMENT1

                                    ----------

      On April 17, 2015, the clerk notified appellant that the notice of appeal

purportedly filed on her behalf by Raven Carter must be signed by appellant

personally and instructed her to file an amended notice of appeal by April 27,

2015. See Tex. R. App. P. 25.1(c). As of the date of this opinion, appellant has

not responded. Because appellant has failed to comply with the notice from the

      1
      See Tex. R. App. P. 47.4.
clerk requiring a response or other action within a specified time, we dismiss her

appeal. See Tex. R. App. P. 42.3(c), 43.2(f).

      Appellant shall pay all costs of this appeal, for which let execution issue.

See Tex. R. App. P. 43.4.

                                                  PER CURIAM

PANEL: GARDNER, WALKER, and MEIER, JJ.

DELIVERED: June 4, 2015




                                        2